Appeals by the defendant from two judgments of the Supreme Court, Suffolk County (Mullen, J.), both rendered February 24, 2006, convicting him of burglary in the third degree under indictment No. 2005-05, and burglary in the third degree, resisting arrest, and operating a vehicle while under the influence of drugs under indictment No. 2594-05, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal as part of the plea agreements (see generally People v Lopez, 6 NY3d 248 [2006]; People v Lococo, 92 NY2d 825 [1998]; People v Hidalgo, 91 NY2d 733 [1998]; People v Backus, 43 AD3d 409 [2007]). The defendant’s valid waiver encompasses any challenge to the sentences as being excessive (see People v Lopez, 6 NY3d 248 [2006]; People v Vasquez, 40 AD3d 1019 [2007]). Miller, J.P., Skelos, Covello and McCarthy, JJ., concur.